HEDRICK, Chief Judge.
In their first assignment of error, plaintiffs contend that Findings of Fact Nos. 2, 3 and 5 of the Commission’s decision and order are not supported by evidence in the record. On that basis, plaintiffs also contend the conclusion of law is not supported by sufficient findings of fact and that the Commission’s decision and order is not supported by evidence in the record.
The Industrial Commission’s findings of fact are binding on appeal if supported by competent evidence even though there is also evidence which would support a contrary finding. Tanner v. Dept. of Correction, 19 N.C. App. 689, 200 S.E. 2d 350 (1973). The testimony of the bus driver, Charles McMurray, found in the record, supports each of the three findings challenged by the exceptions noted in support of these assignments of error. While there is some testimony in the record contrary to that of the bus driver, the Commission’s findings are amply supported by competent evidence in the record. The conclusion is therefore supported by sufficient findings of fact, and the decision and order is supported by competent evidence. There is no merit to this assignment of error.
Plaintiffs next argue that Findings of Fact Nos. 6 and 7 are not supported by evidence in the record. The testimony of defendant’s director of transportation, Donald Baucom, supports a finding that there was no negligence on his part and there is no evidence to the contrary. The Industrial Commission’s findings and conclusion are therefore binding on this Court, and we hold these assignments of error to have no merit.
Finally, plaintiffs contend the Commission erred in not finding the doctrine of res ipsa loquitur to apply. The Commission found and concluded “[tjhere has been no showing of negligence upon the part of any of the employees of defendant while acting within the scope and course of their employment.” From the rec*420ord we cannot determine whether the doctrine was considered. Suffice it to say, however, there is nothing in the record to indicate the Commission did not consider all the evidence, the doctrine of res ipsa loquitur or otherwise, in making findings and conclusions that defendant was in no way negligent in the maintenance, repair or operation of the school bus.
The decision of the Industrial Commission is affirmed.
Affirmed.
Judges Arnold and Orr concur.